Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harish Ruchandani on 8/2/22.
The application has been amended as follows: 
Please cancel claims 23 and 44
Please replace claims 1, 31, and 39 as set forth below

1.	A computer-implemented method for assessing a player of a game, comprising:
monitoring, by at least one processor, aiming or targeting movements of a virtual character, directed to aiming or targeting at a first plurality of targets in a virtual environment of the game, responsive to a first input received from the player controlling the virtual character, wherein the at least one processor causes the virtual character to launch one or more projectiles at the first plurality of targets within the virtual environment over a first period of time based on the first input;  
accessing, by the at least one processor, a relationship between the first input from the player received via an input device and a movement of the virtual character within the virtual environment of the game directed to producing an outcome within the game responsive to the first input from the player;  
identifying, by the at least one processor, one or more aiming or targeting goals of the game;  
calculating, by the at least one processor, one or more aiming or targeting metrics associated with the causing the virtual character to launch the one or more projectiles at the first plurality of targets and corresponding to the one or more aiming or targeting goals, for a first performance of the player based on the first input from the player during the first period of time, wherein the one or more aiming or targeting metrics comprise a distance between the one or more projectiles and a center of a first target of the first plurality of targets, wherein the one or more aiming or targeting metrics comprise at least one of a speed, precision, accuracy, or reaction time of the aiming or targeting at the first plurality of targets during the first period of time;
determining a movement trajectory for movements associated with the aiming or targeting movements of the virtual character at the first plurality of targets, wherein the movement trajectory is determined based on a sampling of an input position from an input controller for controlling both movement and actions of the virtual player as controlled by the player while playing the game;
computing a best-fit of a parametric function to the movement trajectory;
computing one or more best-fit parameter values by fitting the movement trajectory with the parametric function; 
assessing the first performance of the player based on the one or more aiming or targeting metrics, wherein the first performance comprises the one or more best-fit parameter values corresponding to measurements of the speed, the precision, the accuracy, or the reaction time; 
comparing, by the at least one processor, the first input from the player during the first period of time in the game to an optimal input received by one or more expert players of the game, the optimal input including one or more aiming or targeting movements performed by the one or more expert players during the first period of time in the game;
providing feedback, relating to performance metrics, to the player to improve their performance in the game based on the comparing and the assessing; and 
adjusting the relationship between a second input received via the input device and the movement of the virtual character within the virtual environment of the game, wherein the adjusted relationship improves an ability of the player to produce the outcome within the game.

31.	A system, comprising:
a memory; and
at least one processor coupled to the memory and configured to:
monitor aiming or targeting movements of a virtual character, directed to aiming or targeting at a first plurality of targets in a virtual environment of a game, responsive to a first input received from a player controlling the virtual character, wherein the at least one processor causes the virtual character to launch one or more projectiles at the first plurality of targets within the virtual environment over a first period of time based on the first input;  
access a relationship between the first input from the player received via an input device and a movement of the virtual character within the virtual environment of the game directed to producing an outcome within the game responsive to the first input from the player;
identify one or more aiming or targeting goals of the game;
	calculate one or more aiming or targeting metrics associated with the causing the virtual character to launch the one or more projectiles at the first plurality of targets and corresponding to the one or more aiming or targeting goals, for a first performance of the player based on the first input from the player during the first period of time, wherein the one or more aiming or targeting metrics comprise a distance between the one or more projectiles and a center of a first target of the first plurality of targets, wherein the one or more aiming or targeting metrics comprise at least one of a speed, precision, accuracy, or reaction time of the aiming or targeting at the first plurality of targets during the first period of time; 
	determine a movement trajectory for movements associated with the aiming or targeting movements of the virtual character at the first plurality of targets, wherein the movement trajectory is determined based on a sampling of an input position from an input controller for controlling both movement and actions of the virtual player as controlled by the player while playing the game;
	compute a best-fit of a parametric function to the movement trajectory;
	compute one or more best-fit parameter values by fitting the movement trajectory with the parametric function;
	assess the first performance of the player based on the one or more aiming or targeting metrics, wherein the first performance comprises the one or more best-fit parameter values corresponding to measurements of the speed, the precision, the accuracy, or the reaction time;  
	compare, by the at least one processor, the first input from the player during the first period of time in the game to an optimal input by one or more expert players of the game, the optimal input including one or more aiming or targeting movements performed by the one or more expert players during the first period of time in the game;
	provide feedback, relating to performance metrics, to the player to improve their performance in the game based on the comparing and the assessing; and 
adjust the relationship between a second input received via the input device and the movement of the virtual character within the virtual environment of the game, wherein the adjusted relationship improves an ability of the player to produce the outcome within the game. 
39.	A tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising:
monitoring aiming or targeting movements of a virtual character, directed to aiming or targeting at a first plurality of targets in a virtual environment of the game, responsive to a first input received from a player controlling the virtual character, wherein the at least one computing device causes the virtual character to launch one or more projectiles at the first plurality of targets within the virtual environment over a first period of time based on the first input;  
accessing, by the at least one processor, a relationship between the first input from the player received via an input device and a movement of the virtual character within the virtual environment of the game directed to producing an outcome within the game responsive to the first input from the player;
identifying one or more aiming or targeting goals of the game;
calculating one or more aiming or targeting metrics associated with the causing the virtual character to launch the one or more projectiles at the first plurality of targets and corresponding to the one or more aiming or targeting goals, for a first performance of the player based on the first input from the player during the first period of time, wherein the one or more aiming or targeting metrics comprise a distance between the one or more projectiles and a center of a first target of the first plurality of targets, wherein the one or more aiming or targeting metrics comprise at least one of a speed, precision, accuracy, or reaction time of the aiming or targeting at the first plurality of targets during the first period of time; 
determining a movement trajectory for movements associated with the aiming or targeting movements of the virtual character at the first plurality of targets, wherein the movement trajectory is determined based on a sampling of an input position from an input controller for controlling both movement and actions of the virtual player as controlled by the player while playing the game;
computing a best-fit of a parametric function to the movement trajectory;
computing one or more best-fit parameter values by fitting the movement trajectory with the parametric function; 
assessing the first performance of the player based on the one or more aiming or targeting metrics, wherein the first performance comprises the one or more best-fit parameter values corresponding to measurements of the speed, the precision, the accuracy, or the reaction time; 
comparing the first input from the player during the first period of time in the game to an optimal input by one or more expert players of the game, the optimal input including one or more aiming or targeting movements performed by the one or more expert players during the first period of time in the game; 
providing feedback, relating to performance metrics, to the player to improve their performance in the game based on the comparing and the assessing; and 
adjusting the relationship between a second input received via the input device and the movement of the virtual character within the virtual environment of the game, wherein the adjusted relationship improves an ability of the player to produce the outcome within the game. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to examiner’s amendments, claim 23 was incorporated into the independent claims to overcome the art rejection and 101 rejection as set forth below.  Further additional changes were made as follows:  A “first” and “second” input replaced “an input” and “subsequent inputs” to increase clarity, and because the additional “subsequent” inputs beyond the second input was irrelevant to the allowability of the claims.  Further the “feedback” limitation was broadened in negotiation with applicant, as the particulars previously claimed were not relevant to the allowability of the claims, however the feature was still incorporated and positively recited as being “relating to the performance metrics”.
Applicants arguments and amendments of 2/16/22 along with the examiner’s amendments set forth herein overcome the art of record.  Specifically the instant application samples the input movements from an input controller as compared to Khaderi’s sampling of eye movements.   Further, the combination of elements would not be obvious to one of ordinary skill in the art.  Specifically the claims require that not only is the instant application “providing feedback, relation o performance metrics, to the player to improve their performance” but is further “adjusting the relationship between a second input received via the input device and the movement of the virtual character within the virtual environment wherein the adjusted relationship improves an ability of the player to produce the outcome within the game”, which is not taught by Khederi because of a variety of reasons, specifically the inputs are not from an input device (instead inputs are from eye movements), Khederi does not have a virtual character, and even if Khederi did have a virtual character, it would not be obvious to adjust a relationship between eye movement and a virtual character with the reference of Poisner which has an entirely different eye movement, and adjusts a time period rather than a relationship between the input and the movement.    Thus it would not have been obvious to combine the prior art of record (and specifically the closest prior art of Khederi, Rigopouls, Brunstetter, and Poisner) together to reach the specific limitations of the instant application.  As such the claims overcome the prior art of record of Khederi, Rigopulus, Brunstetter, Poisner, Chew, Muller, Choi, and Allibhoy.  
With respect to Alice 101, the claims overcome the 101 rejection for the reasons set forth in the Non Final Rejection of 12/17/21.  Specifically the claims recite a judicial exception as per step 2A prong one such as monitory aiming or targeting movements, identifying aiming or targeting goals, calculating one or more aiming or targeting metrics, determining a movement trajectory, computing a best fit parameter, assessing the performance, and comparing the input from the player, however the judicial exception is integrated into a practical application as the newly added limitation of “adjusting the relationship between a second input received via the input device and the movement of the virtual character within the virtual environment wherein the adjusted relationship improves an ability of the player to produce the outcome within the game” integrates the abstract idea into a game mechanic in a video game which improves the functioning to the technology or technical field of video games, and in a way which is a meaningful way behind generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Examiner, Art Unit 3715